ROSS, Circuit Judge.
This was, apparently, a suit in equity to quiet complainant’s alleged title to a lot of land in the city of Portland, Or. See 76 Fed. 925, 78 Fed. 892. It was argued, both orally and by brief, on behalf of the respective parties, as if there was an appeal here from the decree of the court below. An examination of the record, however, fails to disclose any -such appeal; and, if it did, there is nothing in the transcript showing the case upon which the decree printed therein was based. Indeed, there is nothing in it properly certified or identified. The pretended appeal, together with all •of the proceedings herein, is accordingly dismissed.